AMENDMENT NO. 1 TO CREDIT AGREEMENT
 
This Amendment No. 1 to Credit Agreement (this "Amendment"), dated as of
April 19, 2011 (the "Effective Date"), is entered into among CORE LABORATORIES
N.V., a Netherlands limited liability company, (the "Parent"), and CORE
LABORATORIES LP, a Delaware limited partnership (the "US Borrower" and, together
with the Parent, the "Borrowers" and, each a "Borrower"), the lenders party to
the Credit Agreement described below, and BANK OF AMERICA, N.A., as
Administrative Agent (in such capacity, the "Administrative Agent"), Swing Line
Lender and L/C Issuer.
 
INTRODUCTION
 
Reference is made to the Fifth Amended and Restated Credit Agreement dated as of
December 17, 2010 (as modified from time to time, the "Credit Agreement"), among
the Borrowers, the lenders from time to time party thereto (collectively, the
"Lenders" and individually, a "Lender"), and the Administrative Agent.
 
WHEREAS, the Borrowers wish to increase the Aggregate Commitments from
$125,000,000 to $300,000,000;
 
WHEREAS, certain Lenders have agreed to increase their Commitments;
 
WHEREAS, the Borrowers have requested, and the Lenders and the Administrative
Agent have agreed, on the terms and conditions set forth herein, to make certain
other amendments to the Credit Agreement.
 
NOW THEREFORE, in connection with the foregoing and for other good and valuable
consideration, the Borrowers, the Lenders, and the Administrative Agent hereby
agree as follows:
 
Section 1. Definitions; References.  Unless otherwise defined in this Amendment,
each term used in this Amendment that is defined in the Credit Agreement has the
meaning assigned to such term in the Credit Agreement.
 
Section 2. Amendment of Credit Agreement.
 
(a) Section 1.01 of the Credit Agreement is hereby amended by deleting the
definition of "Consolidated Net Worth" in its entirety and inserting the
following definition in appropriate alphabetical order:
 
"Consolidated Total Assets" means, with respect to any Person as of any date,
the amount which, in accordance with Agreement Accounting Principles, would be
set forth under the caption "Total Assets" (or any like caption) on a
consolidated balance sheet of such Person and its consolidated Subsidiaries.
 
(b) Section 2.14(a) of the Credit Agreement is hereby amended by replacing such
Section in its entirety with the following:
 

 
 
 

--------------------------------------------------------------------------------

 



 
(a)           Request for Increase.  Provided there exists no Default, upon
notice to the Administrative Agent (which shall promptly notify the Lenders),
the Parent may from time to time, request an increase in the Aggregate
Commitments to an amount not exceeding $350,000,000 (the "Facility Increase"),
cumulative of all outstanding Credit Extensions.  At the time of sending such
notice, the Parent (in consultation with the Administrative Agent) shall specify
the time period within which each Lender is requested to respond (which shall in
no event be less than ten (10) Business Days from the date of delivery of such
notice to the Lenders).
 
(c) Section 7.03(m) of the Credit Agreement is hereby amended by replacing such
Section in its entirety with the following:
 
(m)           other Indebtedness of any Subsidiary or Subsidiaries (in addition
to any Indebtedness otherwise permitted pursuant to this Section 7.03); provided
such Indebtedness in the aggregate at any one time outstanding does not exceed
five percent (5%) of the Consolidated Total Assets of the Borrowers and their
Subsidiaries as of the end of the fiscal quarter most recently ended for which
financial statements have been provided;
 
(d) Section 7.03(n) of the Credit Agreement is hereby amended by replacing such
Section in its entirety with the following:
 
(n)           Indebtedness (i) of the US Borrower in connection with the
Convertible Notes in a principal amount outstanding not to exceed $300,000,000,
(ii) of the Parent in connection with the guaranty of the US Borrower's
obligations with respect to the Convertible Notes in a principal amount
outstanding not to exceed $300,000,000, or (iii) any refinancing or replacement
by the US Borrower or the Borrowers of such original Indebtedness and
Indebtedness of the Parent or any Guarantors in connection with the guaranty
thereof; provided that in the case of any refinancing or replacement of such
Indebtedness described in clause (iii) above, (1) the stated principal amount of
such refinanced or replaced Indebtedness is not greater than $300,000,000 (even
if the principal amount outstanding on the Convertible Notes at the time of such
refinancing or replacement is less than $300,000,000), (2) the principal
maturity date for such Indebtedness is no earlier than three months after the
Maturity Date, (3) such Indebtedness does not require any scheduled repayment,
defeasance, or redemption of any principal amount thereof prior to maturity, and
(4) such Indebtedness is subject to financial covenants which are no more
restrictive than the financial covenants set forth in this Agreement;
 
(e) Section 7.04(b) of the Credit Agreement is hereby amended by replacing such
Section in its entirety with the following:
 

 
2

--------------------------------------------------------------------------------

 



 
(b)           Neither Borrower will, nor will it permit any of its Subsidiaries
to (i) sell, transfer, assign or otherwise dispose of the capital stock of any
Loan Party or (ii) other than pursuant to Permitted Intercompany Transactions,
sell, transfer, assign or otherwise dispose of any Property (except for sales or
other dispositions of inventory and surplus or obsolete equipment in the
ordinary course of business) in excess, in the aggregate for all such sales,
transfers, assignments, and dispositions prior to the Maturity Date, of an
amount equal to seven and one-half percent (7.5%) of the Consolidated Total
Assets of the Borrowers and their Subsidiaries as of the end of the fiscal
quarter most recently ended for which financial statements have been provided.
 
(f) Section 7.05(f) of the Credit Agreement is hereby amended by replacing such
Section in its entirety with the following:
 
(f)           (i) Restricted Disbursements constituting settlement of the
Warrants upon redemption or maturity thereof or (ii) the cash repurchase by the
Parent of the Warrants, at or prior to maturity, if Consolidated Liquidity  (as
measured on a pro forma basis after giving effect to such repurchase) exceeds
$40,000,000;
 
(g) Section 7.05(k) of the Credit Agreement is hereby amended by replacing such
Section in its entirety with the following:
 
(f)           any other Restricted Disbursement, in addition to those
specifically permitted in this Section 7.05, if after giving effect to such
Restricted Disbursements the aggregate amount of all such Restricted
Disbursements does not exceed $35,000,000;
 
(h) Section 7.11 of the Credit Agreement is hereby amended by inserting the
following clause at the end of such section:
 
, other than, in the case of Indebtedness permitted pursuant to Section 7.03(n),
provisions in the documents or instruments governing the terms thereof that
require that (A) such Indebtedness be equally and ratably secured upon the
granting of a Lien to secure the Obligations (except with respect to Cash
Collateral required for outstanding Letters of Credit) or (B) any Subsidiary
that hereafter guaranties the Obligations also guaranty such Indebtedness.
 
(i) Schedule 2.01 of the Credit Agreement is hereby amended by deleting it and
replacing it in its entirety with Schedule 2.01 attached hereto.
 
Section 3. Commitment Increases.  By their respective signatures below, the
Commitment of each Lender is increased, as of the Effective Date, to the amount
set forth opposite such Lender's name on Schedule 2.01 attached hereto.  Each
such Lender (a) acknowledges that it has, independently and without reliance
upon the Administrative Agent, any other agent or any other Lender or L/C Issuer
and based on such documents and information as it
 

 
3

--------------------------------------------------------------------------------

 

has deemed appropriate, made its own credit analysis and decision to increase
its Commitment; and (b) agrees that it will, independently and without reliance
upon the Administrative Agent, any other agent or any other Lender or L/C
Issuer, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Loan Documents.
 
Section 4. Representations and Warranties.  Each Borrower represents and
warrants that (a) the execution, delivery, and performance of this Amendment by
each Loan Party are within the corporate or equivalent power and authority of
such Loan Party and have been duly authorized by all necessary corporate or
other organizational action; (b) this Amendment, and the Credit Agreement as
amended hereby, constitute legal, valid, and binding obligations of each Loan
Party, enforceable against each Loan Party in accordance with their terms,
except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, or similar laws of general applicability
affecting the enforcement of creditors' rights and the application of general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or law); (c) the representations and warranties of the
Borrowers and each other Loan Party contained in each Loan Document are true and
correct in all material respects as of the date of this Amendment, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct in all material respects as
of such earlier date; and (d) no Default or Event of Default exists under the
Loan Documents.
 
Section 5. Effect on Credit Documents.  Except as amended herein, the Credit
Agreement and all other Loan Documents remain in full force and effect as
originally executed.  Nothing herein shall act as a waiver of any of the
Administrative Agent's or any Lender's rights under the Loan Documents as
amended, including the waiver of any default or event of default, however
denominated.  Each Borrower acknowledges and agrees that this Amendment shall in
no manner impair or affect the validity or enforceability of the Credit
Agreement.  This Amendment is a Loan Document for the purposes of the provisions
of the other Loan Documents.  Without limiting the foregoing, any breach of
representations, warranties, and covenants under this Amendment may be a default
or event of default under the other Loan Documents.
 
Section 6. Effectiveness.  This Amendment shall become effective, the
Commitments shall be increased, and the Credit Agreement shall be amended as
provided for herein, upon the satisfaction on or prior to the Effective Date of
the following conditions:
 
(a) the Administrative Agent (or its counsel) shall have received (i)
counterparts hereof duly executed and delivered by a duly authorized officer of
each Borrower, each Guarantor, and by the Lenders whose consent is required to
effect the amendments contemplated hereby;
 
(b) the Administrative Agent (or its counsel) shall have received each of the
items listed on the Closing Documents List attached hereto as Annex I, each in
form and substance reasonably acceptable to the Administrative Agent and, where
applicable, duly executed and delivered by a duly authorized officer of each
applicable Loan Party;
 

 
4

--------------------------------------------------------------------------------

 

(c) The Administrative Agent shall have received, for the account of each Lender
increasing its Commitment, a fee of 62.5 basis points on the amount by which the
amount of such Lender's Commitment is increased under this Amendment;
 
(d) The Parent shall have paid all fees, charges, and disbursements of counsel
to the Administrative Agent (directly to such counsel if requested by the
Administrative Agent) incurred in connection with the negotiation, preparation,
execution and delivery of this Amendment and related documents to the extent
then invoiced; and
 
Section 7. Reaffirmation of Guaranty.  By its signature hereto, each Guarantor
represents and warrants that such Guarantor has no defense to the enforcement of
the Guaranty to which it is a party, and that according to its terms such
Guaranty will continue in full force and effect to guaranty the Borrowers'
obligations under the Credit Agreement and the other amounts described in such
Guaranty following the execution of this Amendment.
 
Section 8. Reaffirmation of Intercompany Subordination Agreement.  By its
signature hereto, each Borrower and each Guarantor represents and warrants that
it has no defense to the enforcement of the Subordination Agreement made by the
Borrowers and the Guarantors for the benefit of the Administrative Agent, and
that according to its terms the Subordination Agreement will continue in full
force and effect to subordinate all intercompany indebtedness among the Loan
Parties to the Obligations following execution of this Amendment.
 
Section 9. Governing Law.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF TEXAS.
 
Section 10. Successors and Assigns.  This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective permitted
successors and assigns; provided, however, that (a) neither Borrower may assign
or transfer its rights or obligations hereunder without the prior written
consent of the Administrative Agent and each Lender; and (b) the rights of sale,
assignment and transfer of the Lenders are subject to Section 10.06 of the
Credit Agreement.
 
Section 11. Miscellaneous.  The miscellaneous provisions set forth in Article X
of the Credit Agreement apply to this Amendment.  This Amendment may be signed
in any number of counterparts, each of which shall be an original, and may be
executed and delivered electronically and by telecopier.
 
Section 12. ENTIRE AGREEMENT.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
 
[signature page follows]
 
#2750056

 
5

--------------------------------------------------------------------------------

 

EXECUTED as of the first date above written.
 

 
CORE LABORATORIES N.V.
 
By:
Core Laboratories International B.V., its sole Managing Director
   
By:
/s/ Jan Willem Sodderland
Name:
Jan Willem Sodderland
Title:
Managing Director



 

 
CORE LABORATORIES LP
 
By:
Core Laboratories LLC, its General Partner
   
By:
/s/ Richard L. Bergmark
Name:
Richard L. Bergmark
Title:
Treasurer



 

 
CORE LABORATORIES SALES N.V., a Curaçao limited liability company
   
By:
/s/ Paul W. Ritchie
Name:
Paul W. Ritchie
Title:
Managing Director



 

 
CORE LABORATORIES CANADA LTD., an Alberta, Canada corporation
 
   
By:
/s/ Ken Chong
Name:
Ken Chong
Title:
Director



 

Signature Page to Amendment No. 1 to Credit Agreement
 
 

--------------------------------------------------------------------------------

 



 

 
CORE LABORATORIES (U.K.) LIMITED, a company organized under the laws of England
and Wales
 
   
By:
/s/ George Bruce
Name:
George Bruce
Title:
Director



 


 

 
SAYBOLT LP, a Delaware limited partnership
 
By:
Core Laboratories LLC, its General Partner
   
By:
/s/ Richard L. Bergmark
Name:
Richard L. Bergmark
Title:
Treasurer



 


 

 
OWEN OIL TOOLS LP, a Delaware limited partnership
 
By:
Core Laboratories LLC, its General Partner
   
By:
/s/ Richard L. Bergmark
Name:
Richard L. Bergmark
Title:
Treasurer



 

Signature Page to Amendment No. 1 to Credit Agreement
 
 

--------------------------------------------------------------------------------

 



 

 
BANK OF AMERICA, N.A., as Administrative Agent
   
By:
/s/ Anthony W. Kell
Name:
Anthony W. Kell
Title:
Assistant Vice President



 

Signature Page to Amendment No. 1 to Credit Agreement
 
 

--------------------------------------------------------------------------------

 



 

 
BANK OF AMERICA, N.A., as a Lender, L/C Issuer and Swing Line Lender
   
By:
/s/ Gary L. Mingle
Name:
Gary L. Mingle
Title:
Senior Vice President



 

Signature Page to Amendment No. 1 to Credit Agreement
 
 

--------------------------------------------------------------------------------

 



 

 
COMERICA BANK, as a Lender
   
By:
/s/ Cyd Dillahunty
Name:
Cyd Dillahunty
Title:
Vice President – Texas Division




Signature Page to Amendment No. 1 to Credit Agreement
 
 

--------------------------------------------------------------------------------

 



 

 
WELLS FARGO BANK, N.A., as a Lender
   
By:
/s/ Brad Ellis
Name:
Brad Ellis
Title:
Vice President






Signature Page to Amendment No. 1 to Credit Agreement
 
 

--------------------------------------------------------------------------------

 



 

 
JPMORGAN CHASE BANK, N.A., as a Lender
   
By:
/s/ Marshall Trenckmann
Name:
Marshall Trenckmann
Title:
Vice President



 

Signature Page to Amendment No. 1 to Credit Agreement
 
 

--------------------------------------------------------------------------------

 

 
SCHEDULE 2.01
COMMITMENTS
 
AND APPLICABLE PERCENTAGES
 
Lender
Commitment
Applicable Percentage
Bank of America, N.A.
 $120,000,000
40.0000000000%
Comerica Bank
   $60,000,000
20.0000000000%
Wells Fargo Bank, N.A.
   $60,000,000
20.0000000000%
JPMorgan Chase Bank, N.A.
   $60,000,000
20.0000000000%
Total
 $300,000,000
100.000000000%



 

Schedule 2.01 to Credit Agreement
 
 
 

--------------------------------------------------------------------------------

 



 
NOTE
 
$[Commitment Amount] April 19, 2011
 
Each of Core Laboratories N.V., a Netherlands limited liability company and Core
Laboratories LP, a Delaware limited partnership (each herein called a "Borrower"
and collectively called the "Borrowers"), hereby jointly and severally promises
to pay to the order of [NAME OF LENDER] (the "Lender") the principal sum of
[COMMITMENT AMOUNT] DOLLARS ($[commitment amount]) or, if less, the aggregate
unpaid principal amount of all Loans made by the Lender to the Borrower pursuant
to the Agreement (as hereinafter defined), to the Administrative Agent for the
account of the Lender in the currency in which such Committed Loan was
denominated and in Same Day Funds at the Administrative Agent's Office for such
currency, together with interest on the unpaid principal amount hereof at the
rates and on the dates set forth in the Agreement.  The Borrowers shall pay the
principal of and accrued and unpaid interest on the Loans in full on the
Facility Termination Date.  If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Agreement.
 
The Lender shall, and is hereby authorized to, record on the schedule attached
hereto, or to otherwise record in accordance with its usual practice, the date
and amount of each Loan and the date and amount of each principal payment
hereunder.
 
This Note is one of the Notes issued pursuant to, and is entitled to the
benefits of, that certain Fifth Amended and Restated Credit Agreement dated as
of December 17, 2010 (which, as it may be amended or modified and in effect from
time to time, is herein called the "Agreement"), among the Borrowers, the
lenders party thereto, including the Lender, and Bank of America, N.A, as
Administrative Agent, to which Agreement reference is hereby made for a
statement of the terms and conditions governing this Note, including the terms
and conditions under which this Note may be prepaid or its maturity date
accelerated.  This Note is guaranteed pursuant to the Guaranties, all as more
specifically described in the Agreement, and reference is made thereto for a
statement of the terms and provisions thereof.  Capitalized terms used herein
and not otherwise defined herein are used with the meanings attributed to them
in the Agreement.
 
THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF TEXAS.
 


 

 
 

--------------------------------------------------------------------------------

 

CORE LABORATORIES N.V., a Netherlands limited liability company


By:  Core Laboratories International B.V., its sole Managing Director






By:                                                                      
Jan Willem Sodderland
Managing Director of Core Laboratories International B.V.




CORE LABORATORIES LP, a Delaware limited partnership,


By:  Core Laboratories LLC, its General Partner






By:                                                                      
      Richard L. Bergmark
      Treasurer



Signature Page to Note
 
 

--------------------------------------------------------------------------------

 

SCHEDULE OF LOANS AND PAYMENTS OF PRINCIPAL
 
TO
 
NOTE OF
 
CORE LABORATORIES N.V. AND CORE LABORATORIES LP,
 
DATED APRIL 19, 2011
 
Date
Type of Loan Made
Currency and Amount of Loan Made
End of Interest Period
Amount of Principal or Interest Paid This Date
Outstanding Principal Balance This Date
Notation Made By
                                                                               
                                                                               
                                                                             




 
 
 

--------------------------------------------------------------------------------

 
